DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor module comprising: “cap having an inner horizontal wall and inner side walls that adjoin the inner horizontal wall to define a cavity, the cap connected to the molded sidewalls of the semiconductor body and extending across a top of the inner space, the cap including an electrically conductive material to electrically shield the semiconductor device” in combination of all of the limitations of claim 1. Claims 2-6 include all of the limitations of claim 1.
Regarding claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a microphone package comprising: “a cap having an inner horizontal wall and inner side walls that adjoin the inner horizontal wall to define a cavity, the cap connected across upper surfaces of the sidewalls that surround the inner space to define an upper surface of the inner space, the inner space representing a back volume of the microphone membrane” in combination of all of the limitations of claim 7. Claims 8-13 include all of the limitations of claim 7.
Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a microphone package comprising: “a cap having an inner horizontal wall and inner side walls that adjoin the inner horizontal wall to define a cavity, the cap connected across upper surfaces of the molded sidewalls to form an upper surface of the inner space, the inner space forming a back volume of the microphone membrane” in combination of all of the limitations of claim 14. Claims 15-17 include all of the limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818